Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Claim Objections
Claims 1-21 are objected to because of the following informalities:  
Claim 1 presently recites the limitation “a latch circuit suitable for storing”, “a test determining circuit suitable for determining”, “a control signal generation circuit suitable for comparing” where the limitations clearly indicate that latch circuit or test determining circuit or control signal generation circuit independently capable of doing the function and the drawing / specification clearly not indicating the independent functionality.
  
For the purpose of the examination, the limitation would be amended as follows: “a latch circuit is configured to store”, “a test determining circuit is configured to determine”, “a control signal generation circuit is configured to compare”.
Claim 2-21 also include similar limitations and are objected for the same reason.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-21 are rejected under 35 U.S.C. l12(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “comparing the input address to the first and second latch addresses in response to the detection signal, and selectively enabling the first and second 15latch signals according to the comparison result”. Here, the limitation clearly indicate that input address is comparing to first latch address (or addresses) and also comparing to second latch address (or addresses). So, there are at least two or more comparison result whereas the limitation “the comparison result” not clearly indicating which one and the limitations are indefinite.
For the purpose of examination, the limitations would be interpreted as broadly as possible. For example: “comparing the input address to the first and second latch addresses in response to the detection signal, and selectively enabling the first and second 15latch signals according to a comparison result”.
Claim 4, 12, 16, 21 also include similar limitation and are rejected due to same reason including
 all dependent claim.

Allowable Subject Matter
Claim 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and objections set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824